

116 SRES 683 IS: Designating the first week of August 2020 as “World Breastfeeding Week”, and designating August 2020 as “National Breastfeeding Month”.
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 683IN THE SENATE OF THE UNITED STATESAugust 13, 2020Mr. Van Hollen (for himself, Mr. Merkley, Mr. Cardin, Ms. Cantwell, Mr. Wyden, Mr. Booker, and Mr. Markey)) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the first week of August 2020 as World Breastfeeding Week, and designating August 2020 as National Breastfeeding Month.Whereas all major medical authorities recommend exclusive breastfeeding for about the first 6 months of life and continued breastfeeding for not less than the first year of life;Whereas the World Alliance for Breastfeeding Action has designated the first week of August as World Breastfeeding Week, and the United States Breastfeeding Committee has designated August as National Breastfeeding Month;Whereas National Breastfeeding Month focuses on how data and measurements can be used to build and reinforce the connections between breastfeeding and a broad spectrum of other health topics and initiatives;Whereas World Breastfeeding Week and National Breastfeeding Month provide important opportunities to address barriers to breastfeeding faced by families across the United States and around the world;Whereas breastfeeding is a proven primary prevention strategy that builds a foundation for life-long health and wellness;Whereas the evidence of the value of breastfeeding to the health of women and children is scientific, solid, and continually reaffirmed by new research;Whereas the Centers for Disease Control and Prevention publishes an annual Breastfeeding Report Card, which has found that, while the proportion of infants who were ever breastfed in the United States is increasing, the United States continues to miss targets for exclusive breastfeeding for the first 6 months of life;Whereas there are substantial racial and ethnic disparities in access to breastfeeding support, resulting in reduced breastfeeding rates and an associated increase in risk for a variety of negative health outcomes;Whereas, as of the date of introduction of this resolution, the National Immunization Survey reports that 86.6 percent of White infants have ever been breastfed, while—(1)74 percent of Black infants have ever been breastfed; and(2)79.5 percent of American Indian and Alaska Native infants have ever been breastfed;Whereas the Healthy People initiative of the Department of Health and Human Services has consistently identified breastfeeding as a national health priority;Whereas the majority of new parents want to breastfeed but face significant barriers in community, health care, and employment settings;Whereas, while some parents may choose not to breastfeed or are unable to breastfeed, all parents can benefit from access to education on infant nutrition and wellness;Whereas protecting and supporting breastfeeding for parents who are able to breastfeed is essential to ensuring critical food security and immunologic protection for the youngest residents of the United States; andWhereas the consistent and well-documented health, economic, and environmental benefits of breastfeeding show that breastfeeding is an investment that will continue to produce measurable dividends many times over across the United States and for families, employers, and government entities: Now, therefore, be itThat the Senate—(1)designates the first week of August 2020 as World Breastfeeding Week;(2)designates August 2020 as National Breastfeeding Month;(3)supports the goals of World Breastfeeding Week and National Breastfeeding Month; and(4)supports policies and funding to ensure that all parents who choose to breastfeed can access a full range of appropriate support from child care and health care institutions, health care insurers, employers, researchers, and government entities. 